Citation Nr: 1444589	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 30 percent for upper left extremity radiculopathy.

2.  Entitlement to a higher initial rating, greater than 40 percent for upper right extremity radiculopathy. 

3.  Entitlement to a higher initial rating, greater than 30 percent for migraines.

4.  Entitlement to a higher initial rating, greater than 40 percent for chronic pain syndrome.

5.  Entitlement to a higher (compensable) initial rating, for testicular torsion.

6. Entitlement to a higher (compensable) initial rating, for allergic rhinitis.

7.  Entitlement to a higher initial rating, greater than 10 percent for right leg varicose veins.

8.  Entitlement to a higher initial rating, greater than 10 percent for plantar fasciitis.

9.  Entitlement to a higher initial rating, greater than 30 percent for chronic prostatitis.

10.  Entitlement to a higher initial rating, greater than 40 percent for thoracolumbar spine degenerative joint disease.
 
11.  Entitlement to a higher initial rating, greater than 40 percent for right lower extremity radiculopathy/neuritis.

12.  Entitlement to a higher initial rating, greater than 40 percent for left lower extremity radiculopathy/neuritis.

13.  Entitlement to a higher initial rating, greater than 20 percent for cervical spine strain. 
 
14.  Entitlement to a higher initial rating, greater than 10 percent for ocular hypertension with visual disturbance.

15.  Entitlement to a higher initial rating, greater than 10 percent for hypertension.

16.  Entitlement to a higher initial rating, greater than 10 percent for left leg peripheral edema.

17.   Entitlement to a higher initial rating, greater than 10 percent for hiatal hernia.

18.  Entitlement to a higher initial rating, greater than 10 percent for nasal bridge scar.

19.  Entitlement to a higher initial rating, greater than 10 percent for painful scars of the nasal bridge and scrotum.

20.  Entitlement to a higher (compensable) initial rating, for erectile dysfunction.
 
21.  Entitlement to service connection for bilateral hearing loss.

22.  Entitlement to service connection for an ear disorder with dizziness and ear pain, claimed as due to noise exposure.

23.  Entitlement to service connection for a bilateral lower extremity disorder, claimed as restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, had active service from February 2000 to October 2010. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, May 2011, January 2012, February 2012, and August 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt lake City, Utah.  The Veteran perfected appeals of the issues being adjudicated below; appeals of those issues which are indicated to be subject to remand have not perfected to the Board.  Since the time of the RO decisions on appeal, original jurisdiction was transferred to the RO in St. Louis, Missouri.

The Veteran testified via video conference from the RO in St. Louis, Missouri before the undersigned Veterans Law Judge at a hearing held in May 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The Veteran's claim is not associated with a physical file, and thus the documents within these systems amount to all documents relating to the immediate appeals.

The Veteran had previously appealed from the assignment of an initial rating for adjustment disorder in a February 2011 decision.  In a February 2012 decision, the RO awarded a 100 percent (i.e., total) evaluation for the disability, effective from the day after he separated from service.  The Veteran nonetheless submitted a VA Form-9 in an apparent attempt to perfect an appeal of this matter.  Because the February 2012 RO decision amounted to a full grant of the benefits sought, the Board notes that the matter of entitlement to a higher initial rating for service-connected adjustment disorder is not on appeal at this time.

The issues of entitlement to higher initial ratings for upper extremity radiculopathy, migraines, chronic pain syndrome, testicular torsion, allergic rhinitis, right leg varicose veins, plantar fasciitis, and chronic prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the initial rating period, thoracolumbar spine degenerative joint disease has not been productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.

2.  Throughout the initial rating period right lower extremity radiculopathy/neuritis has been productive of incomplete paralysis of the sciatic nerve, without muscular atrophy.
 
3.  Throughout the initial rating period left lower extremity neuritis/radiculopathy has been productive of incomplete paralysis of the sciatic nerve, without muscular atrophy.

4.  Throughout the initial rating period, cervical spine strain has been productive of thirty degrees of forward flexion, and no ankylosis.

5.  Throughout the initial rating period, ocular hypertension has been productive of corrected visual acuity of no worse than 20/50 bilaterally.

6.  Throughout the initial rating period, hypertension has been productive of diastolic blood pressure of less than 110 and systolic blood pressure of less than 200.

7.  Throughout the initial rating period, peripheral edema of the left leg has been productive of intermittent symptoms, relieved by elevation of the extremity.

8.  Throughout the initial rating period, hiatal hernia has been productive of persistently recurrent epigastric distress, but not material weight loss or symptom productive of severe impairment of health.

9.  Throughout the initial rating period, a nasal bridge scar has been productive of a single depressed scar, measuring 1.5 centimeter by 0.1 centimeter.

10.  Throughout the initial rating period, scars of the nasal bridge and scrotum have been productive of two painful scars.

11.  Throughout the initial rating period, erectile dysfunction has been productive of a loss of erectile power, but no deformity of the penis.

12.  The Veteran does not have a current hearing loss disability.

13.  A disorder manifest by dizziness and ear pain is not related to service

14.  A bilateral lower extremity disorder, claimed as restless leg syndrome, is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for thoracolumbar spine degenerative joint disease have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5235-5247 (2013).

2.  The criteria for an initial rating in excess of 40 percent for right lower extremity radiculopathy/neuritis have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2013).

3.  The criteria for an initial rating in excess of 40 percent for left lower extremity neuritis/radiculopathy have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2013).

4.  The criteria for an initial rating in excess of 20 percent for cervical spine strain have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5237 (2013).

5.  The criteria for an initial rating in excess of 10 percent for ocular hypertension have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.79, Diagnostic Code 6066 (2013).

6.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2013).

7.  The criteria for an initial rating in excess of 10 percent for peripheral edema of the left leg have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7199-7120 (2013).

8.  The criteria for an initial rating of 30 percent, but no higher, for hiatal hernia have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7346 (2013).

9.  The criteria for an initial rating in excess of 10 percent for a nasal bridge scar have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7800 (2013).

10.  The criteria for an initial rating in excess of 10 percent for scars of the nasal bridge and scrotum have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2013).

11.  The criteria for an initial compensable rating for erectile dysfunction have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, Diagnostic Code 7599-7522 (2013).

12.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).

13.  A disorder manifest by dizziness and ear pain was not incurred in, or otherwise related to service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

14.  A bilateral lower extremity disorder, claimed as restless leg syndrome, was not incurred in, and is not otherwise related to, service.  38 U.S.C.A. §§ 1101, 1110, 1137, (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board recognizes that the Veteran's record includes a large volume of evidence.  Nonetheless, the Board has carefully and thoroughly reviewed all evidence which has been made a part of the record, to include service treatment records, statements from the Veteran and his spouse, post-service medical treatment reports, and reports of VA examination.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analyses below will focus specifically on what the evidence shows, or fails to show, as to these claims currently on appeal.  



Initial Ratings, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings are appeals from the initial assignment of a disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Several of the Veteran's disabilities for which higher initial ratings are currently on appeal are musculoskeletal in nature.  For such disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

In all of the foregoing analyses regarding the assignment of initial ratings the Board has considered applying alternate Diagnostic Codes to evaluate the Veteran's service-connected disabilities.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Initial Rating Thoracolumbar Spine Degenerative Joint Disease

The Veteran's degenerative joint disease (DJD) of the thoracolumbar spine has been service-connected and he has been granted an initial evaluation of 40 percent effective October 14, 2010.  The Veteran's DJD is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5235-5242.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5242 is used for rating the Veteran's DJD as degenerative arthritis of the spine, while DC 5235 refers to the Veteran's vertebral fracture at the T8 level, the underlying source of the disability.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent (i.e. total) disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  To the extent that Note (1) provides that associated neurologic abnormalities, are to be rated separately under an appropriate Diagnostic Code, the Board notes that separate ratings have already been established for such neurologic symptoms as discussed in greater detail below.  Especially pertinent to this case, Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

DC 5242 directs that consideration should also be afforded to DC 5003 for degenerative arthritis, which itself provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - all of which in this case are contained within the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. §4.71a, DC 5003 (2013).

The Board finds that the Veteran's thoracolumbar DJD has been not more than 40 percent disabling throughout the period on appeal.  Specifically, while November 2011 radiographic imaging confirms the presence of osteophytosis at the thoracolumbar junction, on VA examination in July 2010 the Veteran reported an active range of motion - hence demonstrating that the spine was not ankylosed.  Furthermore, in describing the Veteran's symptomatology, the examiner specifically indicated that "[t]here is no ankylosis of the thoracolumbar spine."  While the Veteran did have additional functional loss of range of motion associated with pain, the Veteran's spine was nonetheless productive of flexion to 40 degrees and extension to 20 degrees.

On VA examination in January 2013, the Veteran described flare-ups several times a week and lasting between a number of hours and a couple of days.  During these flare-ups, the Veteran's spouse assists him in dressing and toileting.  Range of motion testing revealed that the Veteran had flexion to 30 degrees and extension to 10 degrees.  Though he experienced pain throughout his range of motion, the Board nonetheless finds that, though severely restricted, the Veteran's range of motion was not functionally ankylosed as evidenced by his continued capacity to move the spine.  In so finding, the Board notes the January 2013 VA examiner's statement that the Veteran is still capable of walking - though he uses a cane, and can walk only a few feet at a time.  Additionally, while he is severely restricted in his movement, he is nonetheless able lift "about a gallon of milk at any given time," though no more.

The statements of the Veteran and his wife regarding the severity of limitation of motion of the spine and associated symptoms are competent to the extent that such symptoms are capable of lay-observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, while these statements are probative in describing the Veteran's current level of disability, the overall disability picture regarding DJD of the spine simply does not raise to the level of an evaluation of greater than 40 percent for the reasons described above.

Accordingly, even after considering the effects of pain and any resulting functional loss, the Board concludes that the Veteran's thoracolumbar spine degenerative joint disease has been not more than 40 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Ratings for Radiculopathy/Neuritis of the Lower Extremities

Service connection for radiculopathy/neuritis of each lower extremity has been granted and the Veteran has been awarded initial 40 percent evaluations effective October 14, 2010.  The Veteran's lower extremities are rated based in neuritis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8620 (2013), which provides a 40 percent evaluation on evidence of moderately severe incomplete paralysis.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling, and complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  38 C.F.R. § 4.124a.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in the rating criteria (i.e. muscular atrophy) will be that of moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013); see 38 C.F.R. § 4.124 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After reviewing the entire claims file, the Board finds that service-connected radiculopathy/neuritis of the lower extremities has been not more than 40 percent disabling throughout the period on appeal.  Specifically, the rating criteria preclude the award of a rating higher than 40 percent without evidence of either organic changes (namely; muscular atrophy) or complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.123.  On VA examination in July 2010 the examiner noted that there was no evidence of weakness or atrophy of the lower limbs, and the musculature appeared normal.  Furthermore, on VA examination in January 2013 sciatic nerve involvement with both lower extremities resulted in moderately severe incomplete paralysis, but such involvement was not "severe, with marked muscular atrophy."  The examiner when on to indicate that the Veteran's level of lower extremity symptomatology was not such that either extremity would be equally well served by amputation and use of a prosthesis.

Without evidence of either complete paralysis or muscular atrophy, a rating of higher than 40 percent cannot be established.  38 C.F.R. §§ 4.123, 4.124a.  The identification of muscular atrophy is a technical one, beyond the scope of lay observation.  Thus, any suggestions by the Veteran or his wife that he currently experiences muscular atrophy are not competent, and are of no probative value in establishing ratings of greater than 40 percent for radiculopathy/neuritis of the lower extremities.

Accordingly, the Board concludes that the Veteran's service-connected neurologic disorders of the lower extremities have not been greater than 40 percent disabling at any time throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Cervical Spine Strain

The Veteran's cervical spine strain has been service-connected and an initial evaluation of 20 percent has been established, effective October 14, 2010.  The Veteran's cervical spine is rated under 38 C.F.R. § 4.71a, DC 5237.  As with the thoracolumbar spine, the cervical spine is evaluated pursuant the General Rating Formula for Diseases and Injuries of the Spine which specifies that a 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Finally, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine, while a 100 percent (i.e., total) disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (2) of the General Rating Formula for Disease and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

After reviewing the entire claims file, the Board finds that the Veteran's cervical spine strain has been not more than 20 percent disabling throughout the period on appeal.  Specifically, the record shows that the Veteran has functional flexion of greater than 15 degrees of the cervical spine.  For example, on VA examination in July 2010, the cervical spine was tender, there was no ankylosis, and forward flexion was to 45 degrees without pain or additional limitation following repetitive use.  While extension was limited to 20 degrees, ratings of greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine do not consider limitation of extension.  On VA examination in January 2014, the Veteran's range of forward flexion had dropped to 30 degrees, with pain throughout, and was not further reduced with repetition.  The examiner opined that pain on movement impacted the Veteran's level of functional range of motion.

The Board has considered statements from the Veteran and his wife regarding his level of symptomatology associated with the cervical spine.  However, to the extent that such endorsements are reflections of lay observations and thus competent, neither the Veteran nor his wife have indicated that his neck is functionally either ankylosed or limited to 15 degrees of movement.  

The Board has additionally considered the impacts of such factors as weakness, fatigability, incoordination, and pain on movement, but finds that symptoms associated with the Veteran's service-connected cervical spine have nonetheless not reached the level of an evaluation of greater than 20 percent.  With regard to the matter of the Veteran's report of pain throughout motion on his January 2014 VAX, the Board has taken into account the Veteran's pain, but notes that the pain has not resulted in the functional equivalent of 15 degrees of motion or less, or the functional equivalent of ankylosis of cervical spine.  

Accordingly, the Board concludes that the Veteran's cervical spine strain has been not more than 20 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Ocular Hypertension with Visual Disturbance

Service connection for ocular hypertension with bilateral visual disturbance has been granted and an initial rating of 10 percent has been established, effective October 14, 2010.  The Veteran's ocular hypertension is rated under 38 C.F.R. § 4.79, DC 6066 (2013) which affords evaluations on the basis of impairment of central visual acuity from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, DCs 6061 to 6066 (2013).  Disability ratings for impaired vision are generally based on corrected distance vision with central fixation.  38 C.F.R. § 4.76 (2013).

Diagnostic Code 6066 provides for a 10 percent evaluation when there is 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  A 20 percent evaluation is warranted only when there is 20/70 vision in one eye with 20/50 vision in the other eye, 20/100 vision in one eye with 20/50 vision in the other eye, 20/200 vision in one eye with 20/40 vision in the other eye, or 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79.  The Code continues to call for evaluations up to, and including, 90 percent, for various combinations of impaired visual acuity in each eye.  Id.

The Board finds that the Veteran's ocular hypertension has not been more than10 percent disabling throughout the initial period on appeal, VA examination in April 2011, corrected near vision was 20/20 in both eyes, but corrected distance vision was only 20/40 in the right and 20/50 in the left eye.  Slit lamp findings were normal bilaterally, there was no evidence visual field defects, and while the Veteran endorsed a history of diplopia, the symptoms was not actively present.  The examiner opined that ocular hypertension had no effect on the Veteran's daily activity.

During a January 2012 ophthalmology evaluation, his corrected near vision was 20/50 bilaterally, while corrected distance vision was 20/30 in the right eye and 20/40 in the left eye.  His primary complaints at that time were that his vision "gets bad when it is dusk or changing light," and that at night his vision is "really bad," with halos, and his eyes "forget to focus."

On VA examination in January 2013, however, the Veteran's corrected and uncorrected vision (both near and distance) was "20/40 or better" in both eyes in all cases but for his uncorrected right eye distance vision, which was 20/70.  Once again, the Veteran did not have diplopia, visual field defects and slit lamp findings were normal bilaterally.  The examiner opined that the Veteran's eye symptoms did not impact his ability to work.

Considering the clinical evidence above, corrected vision has been no worse than 20/50 in either eye throughout the period on appeal.  To the extent that the Veteran avers that his vision has been worse, the determination of visual acuity is highly technical and well beyond the Veteran's lay competence.  Layno.  Accordingly, without one or both eyes demonstrating corrected visual acuity of less than 20/50, a schedular rating of greater than 10 percent cannot be afforded.  See 38 C.F.R. § 4.79.

The Board concludes that the Veteran's ocular hypertension has been not more than 10 percent disabling throughout the initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Hypertension

Service connection for hypertension has been awarded and an initial 10 percent rating, effective October 14, 2010 has been established.  Hypertension (i.e., hypertensive vascular disease) is rated under 38 C.F.R. § 4.101, DC 7101, under which hypertension with diastolic pressure of predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Where diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more, and where diastolic pressure is predominantly 130 or more, a 60 percent evaluation is warranted.  Note (2) to DC 7101 provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating, and note (3) provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.

Following a thorough review of the entire claims file, the Board finds that a rating of greater than 10 percent for hypertension has not been warranted at any time during the initial period on appeal.  Specifically, on VA examination in July 2010, three consecutive blood pressure readings were 130/78, 128/76, and 130/78.  A private examination in December 2011 showed blood pressure of 160/90 in both arms, which the physician described as "mildly elevated."  On VA examination in January 2012, blood pressure readings, taken three times over three days, were as follows: 147/97, 130/88, and 161/101.  Finally, on VA examination in January 2013, the Veteran's blood pressure on three separate days was 134/93, 130/85, and 129/84.  Both the 2012 and 2013 examiners opined that there were no related physical findings, complications, conditions, signs or symptoms associated with the Veteran's hypertension.

The Veteran has reported experiencing headaches and dizziness when his blood pressure increases.  To the extent that these are symptoms capable of lay observation, his endorsements are competent.  However the Veteran is not competent to associate such symptoms with hypertension or elevated blood pressure.  Layno.  

Regardless of the Veteran's endorsed symptoms, the schedular criteria dictate that without evidence of diastolic pressure predominantly 110, or systolic pressure predominantly 200, a rating of greater than 10 percent is not warranted.  Accordingly, the Board concludes that the Veteran's hypertension has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating for Left Leg Peripheral Edema

Service connection for left leg peripheral edema has been awarded and an initial 10 percent rating established, effective October 14, 2010, under 38 C.F.R. § 4.104, DC 7199-7120.  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.104, DC 7120 for varicose veins.

DC 7120 provides ratings for varicose veins on findings of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, are rated 10 percent disabling.  Varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling, while varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  A 60 percent rating is assigned for varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, and a 100 percent rating is assigned for varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  38 C.F.R. § 4.104.

Having reviewed the entire claims file, the Board finds that left leg peripheral edema has not been more than 10 percent disabling at any time during the initial period on appeal.  Specifically, on VA examination in June 2010, the Veteran had no ulcer, stasis pigmentation, or eczema of the left leg - though edema was 1+, indicating some mild pitting with slight indentation but no perceptible swelling of the leg.  During a December 2011 private evaluation, it was reported that the Veteran had no varicose veins in the lower extremities, and trace edema was present, but there was no stasis dermatitis.  VA examination report of January 2013 indicates that the Veteran endorsed that lower extremity edema "comes and goes," and that lower extremity symptoms - including aching and fatigue after prolonged walking or standing - were relieved by elevation.

Because the Veteran's left leg symptoms - which by his own, competent, report include only periodic edema - are relieved by elevation of the extremity, a schedular evaluation of greater than 10 percent is not warranted.  Accordingly, the Board concludes that the Veteran's left leg disability has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Hiatal Hernia

Service connection for hiatal hernia has been awarded, and a 10 percent rating, effective October 14, 2010 has been established under 38 C.F.R. § 4.114, DC 7346, which provides for a 10 percent rating with two or more of the symptoms indicated for a 30 percent rating, but of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114, DC 7346.  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id. 

Based on a complete review of the claims file, the Board finds that hiatal hernia has been 30 percent, but not more, disabling throughout the initial period on appeal.  Treatment records and VA examinations have shown evidence of persistently recurrent epigastric distress, but not material weight loss or symptoms productive of severe impairment of health.  On VA examination in July 2010 the Veteran reported a constant burning sensation down his throat to his stomach, and feelings of nausea.  Over the preceding six months he had gained 40 pounds, and reported heartburn, epigastric pain, reflux and regurgitation of stomach contents.  Nonetheless, he had no dysphagia, scapular pain, arm pain, hematemesis and passing of black-tarry stools.  The Veteran reported that had no overall functional impairment due to his condition.  An imaging study confirmed the presence of a "small sliding hiatal hernia," but an "otherwise normal upper [gastrointestinal] study."  VA examination in January 2012 revealed that the Veteran had heartburn, reflux, regurgitation, and sleep disturbance associated with esophageal reflux.  On VA examination in January 2013, the Veteran reported persistently recurrent epigastric distress, with pyrosis, reflux, regurgitation, and substernal arm or shoulder pain.

While these symptoms more closely reflect the criteria for award of a 30 percent rating, at no time have symptoms included either weight loss, or symptoms productive of severe impairment of health.  Thus, a rating of 30 percent is warranted, but a schedular rating of greater than 30 percent cannot be awarded.

Accordingly, the Board concludes that the Veteran's hiatal hernia has been 30 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Initial Rating for Nasal Bridge Scar

Service connection for a nasal bridge scar has been awarded and a 10 percent rating established, effective October 14, 2010, under 38 C.F.R. § 4.118, DC 7800 (2013).  Under this Code, a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800.  

Note (1) to DC 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is five or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (3) to DC 7800 provides that unretouched color photographs are to be taken into consideration when rating under these criteria - and such photos have been provided in the case.  Id.

Following a complete review of the evidence of record, the Board finds that a rating of greater than 10 percent has not been warranted at any time during the initial period on appeal, VA examination in July 2010 the Veteran reported that his nasal bridge scar was not painful, and the examination report further shows that there is no skin breakdown functional impairment due to the scar.  The scar was a linear scar, measuring 1 centimeter by 0.1 centimeter.  The scar was superficial, with no underlying tissue damage.  Inflammation and edema were absent, there was no keloid formation, the scar was not disfiguring and did not limit motion or function.  The scar did not adhere to underlying tissue and on palpation was level.  Scar texture was normal, and there was no hypopigmentation or hyperpigmentation.  The scar was not indurated or inflexible, nor was there gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin.

Subsequent treatment, examination, and statements of the Veteran essentially confirm the foregoing findings with the exception of the Veteran's endorsement that the scar is painful.  Additionally, on VA examination in January 2012 the scar was described as depressed and on VA examination in May 2013 the scar was depressed, painful, and measured as slightly larger - 1.5 centimeter by 0.1 centimeter.  However, as the evidence shows that the Veteran's nasal scar has not been productive of visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or more than one characteristic of disfigurement, a rating of 30 percent is not warranted.  With regard to pain, that symptom is contemplated and evaluated separately (see below), see 38 C.F.R. § 4.14, and is not considered as part of the criteria for schedular evaluation under DC 7800.

Accordingly, the Board concludes that the Veteran's nasal bridge scar has been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 
	
Initial Rating for Nasal Bridge and Scrotum Scars

Service connection has been established for the Veteran's nasal bridge and scrotum scars, and a single 10 percent evaluation has been awarded under 38 C.F.R. § 4.118, DC 7804, effective October 14, 2010.  Diagnostic Code 7804 a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) describes an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

The Veteran does not contend, nor does the record otherwise show that he has more than two scars of the nasal bridge or scrotum.  Thus, a rating of greater than 10 percent under DC 7804 is not warranted.  As with all of the Veteran's ratings, the Board has fully considered whether a higher rating under an alternative Code may be warranted but finds that one is not as the Veteran does not have deep and nonlinear scars (DC 7801), and this is the only scar-related Code (other than DC 7800) under which a rating of greater than 10 percent is available.  A rating under DC 7800 has already been considered in the immediately preceding discussion above.

Accordingly, the Board concludes that the Veteran's nasal and scrotum scars have been not more than 10 percent disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Erectile Dysfunction

Service connection for erectile dysfunction has been granted and an initial noncompensable evaluation has been assigned, effective October 14, 2010.  Erectile dysfunction has been rated by analogy under 38 C.F.R. § 4.115b, DC 7599-7522.  Under DC 7522 deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  However, in every instance where the schedule does not provide a zero percent rating for a Diagnostic Code, a zero percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board finds that the Veteran's erectile dysfunction has not been compensably disabling at any time during the initial period on appeal.  On VA examinations in July 2010, January 2012, and January 2013, the Veteran reported being unable to achieve or maintain an erection in spite of the use of oral medications.  Physical examinations of the penis, however showed no deformity, masses, or tenderness.  The criteria of DC 7522 specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present.  

As the Veteran does not have a penis deformity, entitlement to a compensable ratting cannot be awarded.  The Board notes, however, that the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350(a) (2013), pursuant to 38 U.S.C.A. § 1115(k) (West 2002), for the loss of use of a creative organ.  Thus, while a compensable schedular rating is not warranted, additional compensation for the claimed disability is nonetheless being afforded.

Accordingly, the Board concludes that the Veteran's erectile dysfunction has not been compensably disabling throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing analyses regarding the assignment of higher schedular ratings for service-connected disabilities, the Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected disabilities of the spine, lower extremities, vision, cardiovascular system, gastrointestinal system, skin, or genitals.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatologies.  Specifically, the criteria used for rating the Veteran's various disabilities above encompass the complaints of symptoms which have been associated with such disabilities including loss of motion of the neck and back (to include as due to factors such as pain and fatigability), presence of neurologic deficits and functional impacts on the lower extremities, changes to visual acuity, elevated blood pressure, swelling and edema of the lower extremity (to include its functional impacts), a comprehensive and inclusive list of gastrointestinal symptoms (include changes in weight), the disfiguring effects of a facial scar, the presence of pain and instability of other scarring, and the loss of erectile capacity.  Having considered the schedular criteria against all complaints and endorsements made by moth the Veteran and his spouse, the Board nonetheless finds that the demonstrated manifestations of his service-connected disabilities are contemplated by the provisions of the rating schedule.  

As the Veteran's disability picture is contemplated by the rating schedule, to include when considering the combined effects and collective impacts of multiple service-connected disabilities, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's disabilities above and referral for consideration of an extra-schedular evaluation is not warranted.  See Johnson v. McDonald, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b).

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his service-connected disabilities.  Furthermore, the Veteran's combined evaluation for compensation has been 100 percent (i.e., total) since the day after he separated from service.  Put another way, entitlement to a total raring on the basis of unemployability is rendered moot and thus is not for consideration.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" which listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply to this portion of the Veteran's claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection for Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran's level of hearing loss risen to the level of a disability for VA purposes.

Audiological examination in June 2010 confirmed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
15
LEFT
20
20
10
20
25

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  An audiological evaluation was again conducted during VA examination in January 2012, at which time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
15
10
25
30

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The Veteran underwent a final VA examination in June 2013 which, as with the 2010 and 2012 examinations, showed that he does not have a current hearing loss disability for VA purposes.  The examination reported indicated that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
10
LEFT
25
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

To the extent that the Veteran believes that he experiences a reduction in hearing acuity, such endorsement is competent.  Layno.  However, without a current disability, entitlement to service connection cannot be established.  Brammer, 3 Vet. App. 223.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Disorder Characterized by Dizziness and Ear Pain

The Veteran asserts entitlement to service connection for a disorder manifest by dizziness and ear pain, which he contends is related to in-service noise exposure.  Service treatment records reflect no complaints or treatment of dizziness or ear pain and on pre-discharge VA examination in June 2010 the Veteran reported experiencing dizziness (i.e., unsteadiness while walking) "nearly every day, which can last all day," but denied any ear pain.  A physical examination of the Veteran's ears was normal.  On subsequent VA examination in July 2010, the Veteran reported experiencing dizziness "[e]verytime my blood pressure is high."  In addition, the Veteran associated symptoms of dizziness to a history of anemia.  During a VA examination in January 2012, the Veteran described "dizziness," but the examiner indicated that his description was not "true vertigo" as such.

On vestibular VA examination in March 2012, the Veteran reported dizziness and imbalance lasting from minutes to hours and occurring without movement of the head or body.  The Veteran reported no history of migraines, but did report seeing
"halos" around lights.  There was no associated autophonia, or true photophobia, and the Veteran indicated that these symptoms had their onset in 2007 when he was on a gunboat monitoring the coastline.  Clinical testing revealed normal ocular motility results, inconsistent with a central vestibular system compromise.  There was no evidence of brainstem/cerebellar involvement, and the examiner opined that the Veteran's description of dizziness occurring unprovoked, and lasting minutes to hours, may indicate vestibular migraine.  The final conclusion was that the claimed symptoms were less likely than not related in an in-service injury, event, or illness. 

During a May 2013 VA examination, the Veteran reported that the loss of balance, vertigo, nausea, vomiting, and severe ear pain symptoms began between 2003 and 2004, after being exposed to noise and high altitude.  Physical examinations of the ears, and tympanic membrane were normal, and the Veteran's observed gait was also normal.  After a thorough examination, it was determined that there was no pathology to diagnosis regarding ear pain and that there was no objective evidence of a vestibular disorder.  The examiner concluded that the Veteran's complaints of symptomatology such as dizziness and ear pain were less likely than not relate to service.

To the extent that dizziness, ear pain, and altered gait (related to vertigo-like symptoms) are capable of lay observation, the testimony of the Veteran and his spouse regarding these symptoms are competent.  Layno.  Nonetheless, neither the Veteran nor his spouse are competent to associate the foregoing symptoms with any given pathology, or to state that they are related to service.  Accordingly, the only probative evidence regarding the etiology of the claimed symptoms, comes from the competent reports of VA examiners who have declined to associate a disorder manifest dizziness and ear pain with service - to include exposure to loud noises and high altitude.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Lower Extremity Disorder

The Veteran contends that a bilateral leg disorder, characterized as restless leg syndrome, is related to service.  Service treatment records reflect that in June 2010, he presented to a private facility, reporting that he is awakened at night by leg movements, twitching, and jerking.  The pre-sleep study impression was of restless leg syndrome, however the Veteran declined undergoing immediate treatment as he reported that symptoms did "not disturb his sleep very often."  Several days later a complete sleep study was performed and the Veteran's periodic limb movement index was zero with "unremarkable" limb movement.

On VA examination in July 2010, the Veteran reported the onset of restless leg syndrome in June 2010.  The examiner, however, declined to diagnose restless leg syndrome without a new sleep study.  On VA examination in January 2013, the Veteran indicated that he began experiencing restless leg syndrome in 2008 and that a sleep study confirmed the disorder's presence.  Symptoms were periodic, and he had been advised that Percocet should help, though he did not currently take any medication for treatment.

While symptoms such as jerking legs are capable of lay observation, the diagnosis of restless leg syndrome is not.  Layno.  Here, there is a single pre-evaluation identification of lower extremity pathology described as restless leg syndrome.  However, that assessment was based entirely on the Veteran's history and endorsement of family history of the disorder.  On clinical sleep study, no such disorder was seen and lower extremity limb movement was "unremarkable." 

The Board finds that, to the extent that the Veteran may have had bilateral restless leg syndrome, the weight of the evidence does not associate a current diagnosis with service, and thus the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
	
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Numerous notice letters have been sent to the Veteran, and to the extent that VA's duty to notify may have been satisfied subsequent to the initial adjudication of any issues on appeal, such issues were readjudicated with the issuance of a supplemental statement of the case in August 2013, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims as well as affording the Veteran an additional 60 days to submit evidence into the record.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All of the Veteran's appeals regarding ratings of currently service-connected disabilities are appeals of initial evaluations following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA with regard to these matters.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by numerous VA examinations in 2010, 2011, and 2012.  The Board has reviewed the content of the examination reports and finds that they fulfill VA's duty to provide an adequate examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 40 percent for thoracolumbar spine degenerative joint disease is denied.

An initial rating in excess of 40 percent for right lower extremity radiculopathy/ neuritis is denied.

An initial rating in excess of 40 percent for left lower extremity neuritis/ radiculopathy is denied.

An initial rating in excess of 20 percent for cervical spine strain is denied.

An initial rating in excess of 10 percent for ocular hypertension with visual disturbance is denied.

An initial rating in excess of 10 percent for hypertension is denied.

An initial rating in excess of 10 percent for left leg peripheral edema is denied.

An initial rating of 30 percent, and no higher, for hiatal hernia is granted.

An initial rating in excess of 10 percent for nasal bridge scar is denied.

An initial rating in excess of 10 percent for painful scars of the nasal bridge and scrotum is denied.

An initial compensable rating for erectile dysfunction is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an ear disorder with dizziness and ear pain is denied.

Service connection for a bilateral lower extremity disorder, claimed as restless leg syndrome, is denied.


REMAND

In an August 2013 decision, the RO granted entitlement to service connection and assigned initial ratings for upper extremity radiculopathy, migraines, chronic pain syndrome, testicular torsion, allergic rhinitis, right leg varicose veins, plantar fasciitis, and chronic prostatitis.  In October 2013 the Veteran submitted a timely notice of disagreement appealing from the initial ratings assigned for these disabilities.  Since that time the RO has not issued a statement of the case (SOC) in response to the Veteran's notice of disagreement.

When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case addressing the issues of entitlement to higher initial ratings for upper extremity radiculopathy, migraines, chronic pain syndrome, testicular torsion, allergic rhinitis, right leg varicose veins, plantar fasciitis, and chronic prostatitis.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issues following the issuance of the statement of the case unless the Veteran perfects his appeals. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


